Exhibit 10.45
Employment Letter of Understanding


Dr. Tattoff is please to present to Howard Sampson this Employment Letter of
Understanding for the position of Chief Financial Officer.


Position:
Temporary Chief Financial Officer (CFO) through completion of the initial
financing with Brookshire Securities Corporation and Reverse Merger then
transitioning to Full Time CFO upon mutual agreement with Company
 
 
Duties:
Those commensurate with the duties of a CFO
 
 
Start Date:
Next working day following the completion of the Bridge Loan Financing
 
 
Salary:
$100/hour
 
 
 
Benefits:
Reimbursed for health care premium, not to exceed $500/month, until included on
Company’s Health Plan
 
 
Vacation:
3 weeks annually
 
 
Holidays:
Company selected
 
 
Option or Warrant:
To purchase the equivalent of 200,000 shares of common stock of Dr. Tattoff
contingent on the completion of Reverse Merger
 
 
Vesting Start Date:
Date of hire
 
 
Option or Warrant Pricing:
FMV on Start Date
 
 
Vesting:
25% upon completion of the Reverse Merger then monthly vesting over 3 years for
the remaining shares.
 
 
Severance:
One month salary
 
 
Commuting Expenses:
Reasonable expenses to be pre approved and reimbursed by Company
 
 
Overnight Expenses:
Reasonable expenses to be pre approved and reimbursed by Company
 
 
Indemnification:
Company agrees to provide Indemnification
 
 
DR. TATTOFF
 
By: /s/ James Morel
 
Name: James Morel
 
Title: CEO
   


